Citation Nr: 1133376	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  09-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from March 1953 to February 1955.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO denied service connection for hearing loss and found that new and material evidence had not been submitted to reopen a previously denied claim of service connection for defective vision, now claimed as blindness of the right eye.  

The Veteran's Notice of Disagreement (NOD) with that determination was received at the RO in February 2008.  The RO issued a Statement of the Case (SOC) addressing both issues in February 2009.  The Veteran's substantive appeal to the Board was received at the RO in April 2009.  In the VA Form 9, substantive appeal, the Veteran specifically indicated, by checking the appropriate box labeled "B" that he had read the SOC and was only appealing the issue of entitlement to service connection for hearing loss.  In light of the foregoing, the only issue in appellate status and before the Board at this time is service connection for hearing loss.  

In May 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative and competent medical and lay evidence of record is credible, and establishes that the Veteran's hearing loss is at least as likely as not the result of in-service acoustic trauma.

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of service connection for bilateral hearing loss constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of his claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for hearing loss.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as hearing loss (an organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran's service treatment records (STRs) do not reflect a hearing loss in service, or complaints of trouble hearing during service.  The February 1955 discharge examination notes 15/15 bilaterally on a whispered voice test.  

In support of his claim of service connection, the Veteran submitted a private audiogram from April 2007 showing bilateral hearing loss, with a memorandum from his private doctor, Dr. Gardner, who had "no doubts" that the Veteran's hearing loss was at least as likely as not a result of artillery exposure in service.  Although a numeric interpretation of the private audiogram was not provided, the Veteran was afforded a VA examination to assess his hearing loss in November 2007.  

The VA examination report confirms that the Veteran indeed has a current bilateral hearing loss for VA purposes.  A November 2007 VA audiology consult revealed audiometric findings as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
60
55
65
LEFT
35
30
55
50
65

The average in the right ear was 52.5 and the average in the left ear was 50.  Speech recognition score was 86 percent in the right ear and 84 percent in the left ear.  Tympanometry was within normal limits bilaterally.

The diagnosis was bilateral mild to severe sensorineural hearing loss.  The examination report noted that the Veteran had a history of military and occupational noise exposure, serving as a wireman and forward observer in an artillery unit during service, and then as a tool and die maker for 39 years following service.  The examiner noted that the service treatment records failed to locate any evidence or complaints of hearing loss and civilian occupational history was positive for longstanding noise exposure, although hearing protection was worm intermittently during his occupational history.  The examiner also pointed out that there was no documented medical evidence in the service treatment records to support the conclusion that the hearing loss was attributable to noise exposure encountered during service.  The validity of the hearing evaluation conducted at the time of military separation cannot be verified and tinnitus was denied.  Considering those factors, the examiner concluded that the issue of whether the Veteran's hearing loss was service-related could not be resolved without resorting to mere speculation.  

After the November 2007 VA examination was conducted, the Veteran presented oral testimony before the undersigned at a travel Board hearing at the RO in May 2011.  Contrary to the evidence presented on the VA examination report, the Veteran testified that he was not exposed to occupational noise.  He explained that he did not operate the loud machinery or work in the room of the building that created the loud noises.  By contrast, however, he testified that during service, he was exposed to artillery fire without noise protection.  

In sum, the evidence of record shows a current bilateral hearing loss for VA purposes.  The Veteran has reported significant exposure to acoustic trauma, without ear protection, during service.  The Veteran is certainly competent to testify as to a symptom such as hearing loss which is non-medical in nature, even if he is not necessarily competent to render a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Veteran is also competent to report that he was not exposed to occupational acoustic trauma.  Given that the Veteran is competent to report that he was not exposed to post-service acoustic trauma, and there is no reason to doubt the Veteran's credibility in that regard, the VA examiner's opinion, or lack thereof, regarding the likely etiology of the Veteran's hearing loss carries no probative value.  

The Veteran's credible statements, along with his doctor's May 2007 opinion linking the Veteran's hearing loss to service provide the necessary criteria to grant this claim.  The May 2007 opinion cannot be discounted simply because there was no specific rationale provided for such an opinion.  The doctor presumably based the opinion on the fact that the Veteran's self-reported history of noise exposure in service and a negative history of non-military noise exposure.  And, as previously pointed out, there is no reason to doubt the Veteran's credibility in that regard.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's hearing loss is linked to in-service noise exposure.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly service connection for hearing loss is warranted.  

ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


